Citation Nr: 1610575	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-27 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for generalized anxiety disorder and depression, to include whether the claim should be reconsidered.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include as due to an undiagnosed illness and/or Agent Orange exposure, to include whether the claim should be reconsidered.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder, to include whether the claim should be reconsidered.
5.  Entitlement to service connection for a psychiatric disorder, including PTSD, generalized anxiety disorder, and depression, for compensation purposes.

6.  Entitlement to service connection for a psychiatric disorder, including PTSD, generalized anxiety disorder, and depression, for treatment purposes.

7.  Entitlement to an initial evaluation in excess of 10 percent for irritable bowel syndrome.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.

9.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  He also served in the United States Army Reserve and had a period of active duty from September 1990 to April 1991, which included service in Southwest Asia.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

In his October 2012 substantive appeal and related documents, the Veteran appears to have raised the issue of service connection for prostate cancer.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The issues as stated above, other than the requests to reopen and the claim for a higher evaluation for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within one year.

2.  The evidence received since the November 2007 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim for service connection for PTSD.

3.  In a December 1999 rating decision, the RO denied service connection for generalized anxiety disorder, a skin disorder, to include as due to an undiagnosed illness, and a lumbar spine disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within one year.

4.  In an August 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claims for service connection for anxiety disorder and depression, a skin disorder, and a lumbar spine disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within one year.

5.  In September 2007, the RO received a relevant service treatment record (STR) from the Veteran's entrance to Reserve service in 1979 that existed at the time of the August 2006 rating decision, but had not yet been associated with the claims file.

6.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum rating authorized under Diagnostic Code 6260 and does not present an exceptional disability picture.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the November 2007 rating decision is new and material as to the claim for service connection for PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The claims for service connection for generalized anxiety disorder and depression, a skin disorder, to include as due to an undiagnosed illness and/or Agent Orange exposure, and a lumbar spine disorder are reconsidered.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition of the Veteran's requests to reopen the psychiatric, skin, and lumbar spine disorder claims, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to these issues.

Regarding the tinnitus claim, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in December 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claim and explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran and his representative.  The Veteran was afforded a VA examination in 2011.  The Board finds the VA examination adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination, and fully addresses the rating criteria that are relevant to rating the disability in this case.

Law and Analysis

I.  Requests to Reopen

Initially, the additional relevant service department record discussed in regard to the reconsidered claims was of record when the Veteran's PTSD claim was originally adjudicated in the November 2007 rating decision.  As such, the Board has addressed the PTSD issue as one requiring new and material evidence.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

Regarding the generalized anxiety disorder, skin disorder, and lumbar spine disorder claims, the RO received the Veteran's STRs in connection with his original compensation claim.  In a December 1999 rating decision, the RO denied these claims, finding that there was no nexus between his current disorders and his military service.  The Veteran filed multiple requests to reopen these claims, which were denied in April 2001 and August 2005 rating decisions.  In an August 2006 rating decision, the RO most recently determined that new and material evidence had not been received to reopen the claims.  The Veteran was notified of the December 1999 and August 2006 decisions and did not appeal or submit new and material evidence within one year.

In September 2007, the RO received the Veteran's November 1979 Reserve entrance examination as part of a response for a request for his personnel records; this record is relevant inasmuch as it shows the Veteran's physical state at the time of entrance to Reserve service, including findings referable to the skin, lumbar spine, and psychiatric state.  This record was in existence at the time of the December 1999 and August 2006 rating decisions, but it was not in the claims file until September 2007.  Although the Veteran had claimed service connection based on his second period of active duty service in the 1990s, VA was aware that the Veteran had Reserve service.  See, e.g., January 1999 Army response to request for service records.  Based on the foregoing, the Board concludes that these claims should be reconsidered on a de novo basis, and the submission of new and material evidence is not required.

Regarding the PTSD claim, the RO denied the Veteran's claim in a November 2007 rating decision, finding that he did not have a confirmed diagnosis of PTSD.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  VA treatment records later associated with the claims file but dated within the one-year period of the decision were not material evidence as to this issue.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).  The revised version of this regulation applies here.

To reopen a previously denied PTSD claim under the new 38 C.F.R. § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  VA Training Letter 10-05 (November 15, 2010) (in effect during the course of the Veteran's current claim).

The evidence of record at the time of the November 2007 rating decision included an October 2006 VA treatment record that showed a diagnosis of major depression, recurrent, and PTSD traits.  At that time, the Veteran reported having dreams and nightmares related to both of his periods of active duty service.  He reported that he was exposed to wounded soldiers when he visited a hospital in Vietnam, as well as dead bodies and human remains while serving in a mortuary unit in Southwest Asia.

The evidence of record at the time of the 2011 rating decision, includes additional claims by the Veteran that he has a psychiatric disorder as a result of these in-service stressors.  See November 2010 request to reopen.  Service records show that he was in receipt of various awards, including the Vietnam Service Medal and Kuwait Liberation Medal, which suggests service in an area of potential hostile military or terrorist activity.  Also newly of record is a VA examination that found that the criteria for PTSD was not met, although it contained no supporting explanation.  Based on the foregoing, the Board concludes that the Veteran's lay statements are sufficient to constitute new and material evidence, and the claim for service connection for PTSD is reopened.

II.  Increased Evaluation - Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is currently assigned a 10 percent evaluation for his tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus), which is the maximum schedular rating available under this criteria.  Under this criteria, only a single evaluation for recurrent tinnitus may be assigned, whether the sound is perceived in one ear, both ears, or the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent evaluation for tinnitus, whether perceived as unilateral or bilateral).

Based on the foregoing, there is no legal basis to award a higher or separate schedular evaluation for tinnitus, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (noting that where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).  There is also no basis to stage the 10 percent evaluation, as the Veteran has been in receipt of the maximum 10 percent evaluation throughout the appeal period, and his symptoms have remained consistent.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists of constant ringing in the ears.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, referral is not required at this time. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

The claim for service connection for generalized anxiety disorder and depression is reconsidered; the claim is granted to this extent only.

The claim for service connection for a skin disorder, to include as due to an undiagnosed illness and/or Agent Orange exposure, is reconsidered; the claim is granted to this extent only.

The claim for service connection for a lumbar spine disorder is reconsidered; the claim is granted to this extent only.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.


REMAND

First, remand is required for the service connection claims because it is unclear if the Veteran's complete STRs and service personnel records (SPRs) are associated with the claims file, and they may be relevant to the claims.  The AOJ must also undertake any necessary development to attempt to verify the Veteran's claimed herbicide exposure, given his contentions in this regard.  See November 2010 request to reopen (Veteran claiming skin disorder as secondary to Agent Orange exposure or Persian Gulf exposure); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (when claimed disability is not included as presumptive disorder, veteran may nevertheless establish service connection based on Agent Orange exposure with evidence of actual direct causation).

Second, remand is required to obtain updated VA treatment records, as the Veteran has indicated that he continues to receive VA treatment and the most recent treatment records are dated in 2012.  See October 2012 written statements.  While the case is on remand, the Veteran will have an opportunity to provide or request that VA attempt to obtain any additional private treatment records, in addition to the private psychiatric treatment records he already submitted from Dr. JGM.

Third, remand is required for the skin disorder and lumbar spine claims to provide additional VA examinations.  Specifically, the Veteran's STRs show that he had a left hand rash in March 1991 (during his active duty deployment) that began a month prior.  At his April 1991 demobilization examination, he reported experiencing low back pain and having a fungal medication for his hands; he was found to have dermatitis of the hands on examination.  He was noted to have itching of the right hand in a May 1991 VA treatment record and a fungus infection of the left hand in a December 1991 VA treatment record.  He also reported a history of recurrent, moderate low back pain on a May 1999 Reserve examination.

Following VA examinations in January 1999 and February 1999, the examiners diagnosed tinea pedis, tinea manum, and tinea unguium of the hands and feet (skin) and degenerative joint disease of the lumbar spine with diminished disc space narrowing at L5-S1 and degenerative spondylosis of the lumbar spine but did not provide clear and complete opinions on etiology.  During the May 2011 VA Gulf War examination, the Veteran was found to have a bilateral hand rash and bilateral toenail hyperpigmentation and lumbar area pain.  The VA examiners provided these diagnoses without opinions on etiology.  In addition, the Veteran has claimed that his skin problems could be a result of herbicide exposure during his first period of active duty.  Given the Veteran's documented complaints in service, skin and lumbar spine diagnoses, and ongoing complaints, the Board finds that additional VA examinations are needed for further clarification.

Fourth, remand is required for the psychiatric disorder claim to provide an additional VA examination.  Specifically, the Veteran reported experiencing frequent trouble sleeping (insomnia) and depression or excessive worry (anxiety) at his April 1991 demobilization examination.  He was later diagnosed with various psychiatric disorders over the course of his VA treatment and VA examinations.  See, e.g., November 1998 (adjustment disorder) and October 2006 (major depression, recurrent and PTSD traits) VA treatment records; January 1999 (generalized anxiety disorder), October 2007 (depressive disorder not otherwise specified (NOS)), and June 2011 (major depressive disorder, recurrent, moderate by history) VA examination reports.  The January 1999 VA examiner did not provide an opinion on etiology.  The October 2007 and June 2011 VA examiners found that the Veteran did not meet the full diagnostic criteria for PTSD, but did not provide clear and complete opinions on etiology for the other psychiatric diagnoses provided.  Given the Veteran's documented complaints in service, various psychiatric disorder diagnoses, and ongoing complaints, the Board finds that another VA examination is needed for further clarification.  

Fifth, because the outcome of the psychiatric disorder claim for compensation purposes could affect the outcome of the psychiatric disorder claim for treatment purposes under 38 U.S.C.A. § 1702 (in addition to the possible receipt of additional service records), the claims are inextricably intertwined, and remand is required.

Sixth, remand is required for the irritable bowel syndrome and bilateral hearing loss claims for additional examinations.  The most recent VA examinations were in March 2011 and May 2011, respectively, approximately five years ago.  Thereafter, the Veteran essentially alleged that these disabilities had increased in severity since that time.  See, e.g., October 2012 written statement.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, a more recent examination is needed.

Finally, there are documents in the claims file that need to be translated from Spanish to English, as detailed in the directives below.  This action should be accomplished on remand, as the case is being returned to the RO in Puerto Rico.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete STRs and SPRs with the claims file.  The claims file contains copies of STRs; however, it appears that these records may be incomplete.  For example, there is no entrance or separation examination from the Veteran's initial period of active duty in the 1960s.  In addition, the claims file contains copies of some SPRs; however, it is unclear if these records constitute the entire service personnel file.  See August 2000 and August 2007 3101 printouts.  Therefore, an additional attempt to obtain such records must be made.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders, skin, lumbar spine, irritable bowel syndrome, and hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of VA treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After any additional records are associated with the claims file, take any appropriate steps to attempt to verify the Veteran's claimed in-service stressors.  All attempts and responses must be documented in the claims file.  

5.  After any additional records are associated with the claims file, take any appropriate steps to attempt to verify the Veteran's claimed herbicide exposure during his Vietnam Era service.  See, e.g., August 1967 general order in SPRs (order from U.S. Army Support Command headquarters in Qui Nhon showing Veteran's assignment to 285th Transportation Company); November 2010 request to reopen and October 2012 written statement.  All attempts and responses must be documented in the claims file.

6.  Translate all relevant documents, including the Veteran's March 2006 written statement (received March 27, 2006) and the Dr. JGM treatment records (received July 20, 2011), from Spanish to English and associate copies of the written translations with the claims file.

7.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current skin disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current skin disorders.

Second, for each diagnosed disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology, diagnoses, or environmental exposure therein - including herbicide exposure if such exposure is verified and provided to the examiner by the RO (notwithstanding the fact that such an association may not be presumptive).

Third, if the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner must indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests.  If so, the examiner must also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

In providing this opinion, the examiner must discuss: (1) the Veteran's complaints and findings on his April 1991 demobilization examination; (2) the various skin diagnoses in the VA treatment records and examinations; and (3) the Veteran's contention that he has dermatitis and itching of the skin that are related to his military service.  See, e.g., November 2010 written statement.

8.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current lumbar spine disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current lumbar spine disorders.

Second, for each diagnosed disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology or circumstances therein.
In providing this opinion, the examiner must discuss: (1) medically known or theoretical causes of any current lumbar spine disorder and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the Veteran's in-service duties and his non-service employment history; and (3) the Veteran's contention that his chronic low back problems began during his second period of active duty service due to injury.  See, e.g., February 1999 VA lumbar spine examination.

9.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorder is not found on examination, address the prior diagnoses of record.

Second, for each diagnosed disorder other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to military service, including any symptoms and circumstances therein.

Third, with respect to PTSD, provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must first determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.

In providing this opinion, the examiner must address: (1) the Veteran's complaints on his April 1991 demobilization examination; (2) the various psychiatric disorder diagnoses in the VA and private treatment records and VA examinations; and (3) the Veteran's contention that he continues to be bothered by incidents during his periods of active duty service, where he was exposed to wounded soldiers when he visited a hospital in Vietnam, as well as dead bodies and human remains while serving in a mortuary unit in Southwest Asia.  See, e.g., October 2006 VA treatment record and November 2010 written statement.

10.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service-connected irritable bowel syndrome.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for evaluating the Veteran's irritable bowel syndrome disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.

11.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner must report all signs and symptoms necessary for evaluating the Veteran's bilateral hearing loss disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  He or she must also discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

12.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

13.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

14.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of the entire claims file.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


